Citation Nr: 1244306	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-06 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent from July 12, 2004 through July 11, 2005 and an evaluation in excess of 20 percent beginning July 12, 2005 for service-connected chronic lumbar strain with degenerative arthritis of L4-L5 and L1-S1 (low back disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1974 to February 1975; from January 1983 to October 1983; and from February 1997 to February 2002.  He also served in the Arizona Army National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO), which granted an increased evaluation of 20 percent for low back disability effective July 12, 2005.  The Veteran continued his appeal. 

The Veteran testified at a personal hearing before the undersigned sitting at the RO in June 2010.  A copy of the transcript is of record. 

This claim was before the Board in August 2010 and remanded for further development.  

After the last supplemental statement of the case (SSOC) was issued in November 2011, the Veteran submitted additional private treatment records and other records  which have not been considered by the agency of original jurisdiction (AOJ).  The Veteran waived his right to initial consideration of this evidence by the AOJ in a November 2012 brief, and in a December 2011 expedited processing request.  See 38 C.F.R. § 20.1304(c) (2012) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Accordingly, the Board will proceed with appellate review. 


FINDING OF FACT

The Veteran failed to appear for a VA examination in August 2010, which was scheduled in connection with his currently appealed claim for an increased rating for his low back disability; he has not demonstrated good cause for his failure to appear for the VA examination. 


CONCLUSION OF LAW

The claim of entitlement to an evaluation in excess of 10 percent from July 12, 2004 through July 11, 2005, and in excess of 20 percent beginning July 12, 2005, for a low back disability, is denied for failure to report for a scheduled VA examination without a showing of good cause.  38 C.F.R. § 3.655 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

II. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In increased rating claims, the first notice element requires VA to notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Notice that VA considers the impact of the disability on daily life, or of the rating criteria specific to the Veteran's claim, is not required.  See Vazquez-Flores, 580 F.3d at 1280-81.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Prior to the initial rating decision in this matter, letters dated in August 2005 and March 2006 provided appropriate notice of VA's general criteria for evaluating service-connected disabilities; gave examples of the types of evidence the Veteran could submit in support of his claim; and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the duty to notify has been satisfied.  See id.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that were relevant to the claim.  The duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

A VA spine examination was performed in January 2006.  In accordance with the Board's August 2010 remand directives, the Veteran was also scheduled for a VA examination to assess the current level of severity of his low back disability.  The Veteran was notified in the Board's remand, as well as in an August 2010 letter, that failure to report to this examination without good cause would result in denial of his appeal.  However, the Veteran did not present for this examination and has not provided a reason for his failure to do so.  As will be discussed in more detail below, under applicable VA regulation the Veteran's claim for an increased rating must be denied.  See 38 C.F.R. § 3.655.

Because this appeal must be denied as a matter of law rather than "on the merits," any deficiency in VA's duty to assist the Veteran with regard to this claim is moot, as there is no reasonable possibility that any further assistance would aid the Veteran in substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2) (the Secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

III. Analysis

The Veteran was scheduled for an August 2010 VA examination to assess the current level of severity of his service-connected back disability.  He was notified in the Board's August 2010 remand and in an August 2010 letter that failure to report to this examination without cause would result in a denial of his claim under 38 C.F.R. § 3.655.  The VA Compensation and Pension Exam Inquiry form states that the Veteran failed to report for the examination.  

The Veteran has not provided an explanation for his failure to appear.  The November 2011 supplemental statement of the case (SSOC) again set forth the rule under section 3.655 that a claim for an increased rating shall be denied for failure to appear for a VA examination without cause.  A November 2012 brief submitted on behalf of the Veteran mentions the August 2010 letter informing him that he would be scheduled for a VA examination in connection with this claim, as well as the fact that his claim could be denied if he failed to report for it.  The brief offered no explanation for the Veteran's failure to report to the August 2010 VA examination.  The Veteran has not argued that a notice of the examination was never sent to him; nor has he requested a rescheduling of the examination.  Therefore, for the reasons discussed below, the Board must deny this claim.

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  Under paragraph (a), when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without "good cause," fails to report for such examination, or reexamination, certain specified action shall be taken.  Id.  Under paragraph (b) of this section, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Pertinent to this appeal, section 3.665(b) further provides that when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied."  Id. (emphasis added). 

Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  See 38 C.F.R. § 3.655(a).  

In other words, VA regulation directs the Board to deny a claim for an increased rating when the claimant fails to report without good cause for a scheduled VA examination.  The Board does not have discretion to decide the claim on the evidence of record.  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011) (holding that the appropriate course for the Board to take when the claimant failed to appear for a VA examination in a claim to reopen was to deny the claim in accordance with section 3.665(b) rather than decide it on the merits).

The claims file does not contain a print-out of the actual notice to the Veteran informing him of the date, time, and location of the examination.  However, there is a presumption of regularity under which it is assumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

In Kyhn, the record did not contain a copy of the notice letter VA sent to the Veteran informing him of his scheduled examination.  Id. at 233.  However, the Court noted that there is no requirement that this document be contained in the record for the presumption of regularity to apply.  Id. at 233-34.  According to affidavits submitted by the Secretary of VA (Secretary), examination requests are input into an Automated Medical Information Exchange (AMIE) system which electronically generates a letter informing the Veteran of the time and location of the scheduled examination.  Id.  Because the letter is electronically generated, a hard copy is not retained by the VA Medical Center or in the Veteran's claims folder.  Id.  

Based on VA's general process for scheduling examinations as described by the Secretary, the Court held that "because the regular practices of VA do not include maintaining a hard copy of the Veteran's notice of his/her scheduled VA examination, the absence of any such copy from the claims filed cannot be used as evidence to demonstrate that notice was not mailed."  Id. at 235.  Importantly, the Court further held that even if VA practice were to include a copy of the notice letter in the claims file, the absence of the letter from the claims file would not rebut the presumption of regularity.  Id.  There was no requirement for that document to be contained in the record for the presumption of regularity to apply.  Id.  Finally, the Court noted that even if the claimant had not received notice of the scheduled VA examination, he had been made aware of the examination and the consequences of his failure to report to it in an SSOC.  Id. at 235-36.  However, at no time did the claimant assert that he had not received notice of the examination despite having the opportunity to do so.  Id. at 236.  The Court therefore held that denial of the claim under section 3.665(b) was the appropriate course.  Id. at 240. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The facts in this are essentially the same as those in Kyhn.  As in Kyhn, the Veteran was notified that he would be scheduled for a VA examination and of the consequences of his failure to appear in the Board's August 2010 remand and in an August 2010 letter.  A copy of the letter bears the Veteran's most recent address of record and there is no indication that it was not delivered.  As in Kyhn, the November 2011 SSOC notified the Veteran of his failure to report to the August 2010 VA examination, and the provisions of section 3.665(b) were included in the pertinent laws set forth in the SSOC.  Indeed, the Veteran himself showed that he knew of the examination in the November 2012 brief, and still offered no reasons for his failure to present for it or requested that it be rescheduled.  At no time has he alleged that he was not notified of the examination.  

The presumption of administrative regularity applies and the Veteran was properly notified of the August 2010 VA examination.  See Kyhn and Schoolman, both supra.  Thus, the Board presumes that he was notified of the date, time, and location of the August 2010 VA examination.  See id.  The Veteran has offered no argument or evidence to rebut this presumption.  Consequently, the preponderance of the evidence weighs against a finding that he was not notified of the examination or that he had good cause for his failure to appear for it.  Therefore, any doubt on this issue cannot be resolved in his favor.  See id.; see also 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

Consequently, the Board must deny this claim as a matter of law under section 3.665(b).  Because the law, and not the facts, is dispositive in the resolution of this claim, the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 



ORDER

Entitlement to an evaluation in excess of 10 percent from July 12, 2004 through July 11, 2005 and an evaluation in excess of 20 percent beginning July 12, 2005 for service-connected chronic lumbar strain with degenerative arthritis of L4-L5 and L1-S1 (low back disability) is denied.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


